Citation Nr: 0806071	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right hand pain.

2.  Entitlement to service connection for right hand pain.

3.  Entitlement to service connection for right shoulder 
pain.

4.  Entitlement to an increased rating for piriformis muscle 
syndrome, sartorious muscle tendon snapping syndrome, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to 
October 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the RO.

The veteran testified at a hearing held in August 2006 at the 
RO before a decision review officer.

(The decision below addresses the application to reopen a 
claim of service connection for right hand pain, and the 
claim for increased rating for piriformis muscle syndrome, 
sartorious muscle tendon snapping syndrome.  Consideration of 
the claims of service connection for right hand pain and 
right shoulder pain is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  The veteran's service-connected right hip disability is 
manifested by full range of motion with some pain on reaching 
optimum range.

2.  By an August 1999 decision, the RO denied service 
connection for right hand pain.  The veteran filed a notice 
of disagreement in November 1999, and the RO issued a 
statement of the case in April 2000, and a supplemental 
statement of the case in August 2000.  However, the veteran 
did not file a substantive appeal as required within 60 days 
from the August 2000 SSOC, and the decision became final.

3.  Additional evidence relating to the veteran's claim to 
reopen her claim of service connection for right hand pain 
has been received since the August 1999 decision that does 
raise a reasonable possibility of substantiating a claim of 
service connection for right hand pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected right hip disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5251, 5252, 5253 (2007).

2.  The August 1999 decision denying service connection for 
right hand pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

3.  New and material evidence has been received to reopen the 
veteran's claim of service connection for right hand pain.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims, a VCAA 
notice letter was sent in June 2004, prior to the RO's 
September 2004 decision.  That letter informed the veteran of 
the evidence necessary to establish service connection.  She 
was notified of her and VA's respective duties for obtaining 
evidence.  She was asked to send information describing 
additional evidence for VA to obtain, and to send any 
evidence in her possession that pertained to her claims.  The 
letter also notified her that new and material evidence would 
be needed in order to reopen her claim of service connection 
for right hand pain.  In an April 2007 letter to the veteran, 
the RO additionally informed her of the criteria for 
establishing a rating and an effective date in connection 
with her appeal. 

Moreover, as this case involves claims for increased ratings, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that the elements of the Vazquez-Flores test have 
either been met or that any error is not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

As noted above, the RO sent the veteran letters in June 2004 
and August 2007 concerning these claims.  The June 2004 
letter requested that the veteran provide evidence describing 
how her right hip disability had increased in severity.  In 
addition, the veteran was questioned about the effect that 
worsening has on her employment and daily life during the 
course of the various VA examinations performed in 
association with this case.  The Board finds that the notice 
given, the questions directly asked and the responses 
provided by the veteran (both at interview and in her own 
statements) show that she knew that the evidence needed to 
show that her disabilities had worsened and what impact that 
had on her employment and daily life.  Actual knowledge can 
also be established by statements or actions by the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flores, slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  In this case, the April 2006 
Appellant's Brief by the veteran's representative 
specifically argued application of the facts under various 
diagnostic codes.  As the Board finds veteran had actual 
knowledge of the requirement, any failure to provide her with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.   

As for the second and third elements, this information was 
also provided to the veteran in the June 2004 and April 2007 
letters to the veteran, and the analysis in the July 2005 
statement of the case.  The veteran was notified that 
disability ratings are rated based on VA's Rating Schedule 
and that the evidence to be considered includes:  the nature 
and symptoms of the condition; the severity and duration of 
the symptoms; and the impact of the condition and symptoms on 
employment.  She was also notified in the April 2007 letter 
that disability ratings are assigned ranging from 0 to 100 
percent based on the severity of the disability, and that 
effective dates of increased payments are assigned based 
either on when a claim is received or when the evidence shows 
a level of disability that supports a certain rating under 
VA's schedule.  See also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that the second and 
third elements of Vazquez-Flores notice have been satisfied. 

As to the fourth element, the June 2004 and April 2007 
letters did provide notice of the types of evidence, both 
medical and lay, including employment records that could be 
submitted in support of her claims.  The April 2007 letter 
also listed such information in the context of evidence 
needed that may affect how a disability rating is assigned.  
The Board finds that the fourth element of Vazquez-Flores is 
satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that VA has discharged its duty to notify.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims, some of the 
required notice was not provided to the veteran until after 
the RO entered its September 2004 decision on her claims. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of her private 
treatment and VA treatment.  She was afforded a VA 
examinations relating to her claims during June 2003 and 
January 2006.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.



II.  The Merits of the Veteran's Claims

A.  Increased Rating for Right Hip Disability

By an August 1999 decision, the RO granted service connection 
for right hip pain due to piriformis muscle syndrome, 
sartorious muscle tendon snapping syndrome, currently 
evaluated as 10 percent disabling.  The veteran filed her 
initial claim for an increased rating for her right hip 
disability in May 2003.  By a February 2004 decision, the RO 
continued the 10 percent rating.  The veteran filed a new 
claim for increased rating in May 2004, which is the subject 
of this appeal.

The veteran contends that her right hip disability is more 
disabling than it is currently rated.  At the August 2006 
hearing, she testified that she experiences pain in the right 
hip that radiates down to her knee and toes, that she has 
experienced several types of pain including snapping, cramps, 
and locking; and that she has missed 2 or 3 days of work 
during the past year.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2007).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The RO evaluated the veteran's right hip disability under 
Diagnostic Code 5252 for limitation of flexion of the thigh 
and Diagnostic Code 5003 for degenerative arthritis 
established by x-ray.  Under Diagnostic Code 5252, when 
flexion of the thigh is limited to 45 degrees, a 10 percent 
rating is warranted.  When flexion is limited to 30 degrees, 
a 20 percent rating is warranted.  When flexion is limited to 
20 degrees, a 30 percent rating is warranted.  Lastly, when 
flexion is limited to 10 degrees, a 40 percent rating is 
warranted.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Furthermore, under Diagnostic Code 
5003, in the absence of limitation of motion, arthritis is 
rated as 10 percent disabling with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; and 20 percent disabling with X-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5003 (2007).

Other possible diagnostic codes with respect to limitation of 
motion of the hip include Diagnostic Code 5251 which pertains 
to limitation of extension of the thigh. Under that 
diagnostic code, a 10 percent rating is warranted when 
extension is limited to 5 degrees. 38 C.F.R. § 4.71a 
(Diagnostic Code 5251).  Additionally, Diagnostic Code 5253 
provides that when the thigh cannot be toed-out (rotation) 
more than 15 degrees, a 10 percent rating is warranted.  When 
the leg cannot cross the other leg (adduction), a 10 percent 
rating is warranted.  Also, when motion is lost beyond 10 
degrees of abduction, a 20 percent rating is warranted.  38 
C.F.R. § 4.71a (Diagnostic Code 5253). (Full range of motion 
of the hip is from zero degrees extension to 125 degrees 
flexion and abduction to 45 degrees.  38 C.F.R. § 4.71 (Plate 
II) (2007).)

Accordingly, the Board will review the evidence in relation 
to the limitation of motion criteria in its analysis of the 
veteran's right hip disability claim. (In practical terms, 
the RO considered the limitation of motion criteria when it 
adjudicated the claim). 

A review of the current medical evidence reveals that the 
veteran was provided VA examinations in June 2003 and January 
2006.  On range of motion testing of the right hip during the 
June 2003 examination, extension was 0 degrees, and flexion 
was from zero to 125 degrees with complaint of pain at 125 
degrees.  Repetitive motion of the right hip revealed no 
objective signs of fatigue, weakness, or a lack of endurance 
(except at 125 degrees of flexion).  The examiner noted no 
edema, no effusion, no instability, and no weakness of the 
right hip.  There was tenderness to palpation over the 
lateral side of the right hip in the posterior portion of the 
right hip.  There was no redness, no heat, no abnormal 
movement or guarding movement, and no ankylosis of the right 
hip. An x-ray report showed mild degenerative changes of the 
right hip.  It was noted that a magnetic resonance imaging 
study (MRI) in January 2000 showed a normal impression of the 
right hip.

In January 2006, the veteran underwent further VA 
examination.  She complained of worsening hip pain, a 
constant aching pain in the posterior buttocks area, and 
recurrent snapping in the anterior right hip area.  The 
examiner noted that she had full range of motion of the right 
hip joint both actively and passively, with some pain on 
reaching optimum range.  Range of motion was revealed as zero 
to 125 degrees of forward flexion, complaining of some 
posterior hip pain with the full 125 degrees of flexion.  
Extension was 0 to 30 degrees without pain, internal rotation 
to 40 degrees caused pain in the anterior hip area, external 
rotation to 60 degrees caused pain in the posterior hip area, 
abduction to 45 degrees without pain, and adduction to 25 
degrees without pain.

The examiner observed that the veteran had good muscular 
development and strength in the right leg; she could stand 
and bear her full weight on the right leg without any 
complaint of pain.  She could heel and toe walk and squat 
without complaint of pain, and she stood up from the 
squatting position without difficulty.  She had repetitive 
movement of the right hip without any change in the range of 
motion.  She did complain of a feeling of "snapping in the 
anterior right hip area, and on one occasion the examiner was 
able to palpate a snapping in the anterior right hip area.  
The examiner also noted that, when she left the examination 
room, the veteran walked with a slight limp on the right leg.  

The examiner diagnosed the veteran with sartorious muscle 
tendon snapping syndrome that was intermittently symptomatic.  
He opined that functional loss was minimal secondary to pain 
and with repetitive use functional loss was mild secondary to 
pain with no weakness, fatigue, lack of endurance or 
incoordination.  He also diagnosed the veteran with 
piriformis muscle syndrome, symptomatic.  He opined that 
functional loss was mild secondary to pain and with 
repetitive use functional loss was moderate secondary to pain 
with no weakness, fatigue lack of endurance or 
incoordination.  There was no evidence of any change in range 
of motion with repetitive movement of the right hip.  

Based on this evidence, an increased rating for the veteran's 
right hip disability is not warranted.  Generally, even when 
considering additional functional loss due to pain, testing 
has shown that the veteran has good range of motion of the 
right hip. The criteria for limitation of extension of the 
thigh pursuant to Diagnostic Code 5251 were not met as the 
veteran was shown to have full extension at zero degrees.  
Even if such criteria were met, only a 10 percent rating 
would be warranted.  The criteria for limitation of rotation 
pursuant to Diagnostic Code 5253 were not met as it was shown 
that the veteran could toe-out more than 15 degrees.  
However, even when such limitation of motion is shown, only a 
10 percent rating is warranted, which is the rating that has 
already been assigned pursuant to Diagnostic Code 5252.  
Because the evidence does not show limitation of flexion to 
30 degrees or worse, or limitation of abduction to 10 degrees 
or worse, a disability rating in excess of 10 percent for 
right hip disability is not warranted.  See 38 C.F.R. § 4.71a 
Diagnostic Codes 5251, 5252, 5253.  The evidence reflects, 
even consideration of functional loss due to pain, flexion to 
a full 125 degrees with complaint of pain at full flexion, 
and abduction to a full 45 degrees without pain.  Inasmuch as 
the criteria for a 10 percent rating pursuant to Diagnostic 
Code 5252 require limitation of flexion to 45 degrees (the 
veteran can flex to 125 degrees), the RO has allowed the 
current compensable 10 percent rating based on the veteran's 
subjective complaints of intermittent to chronic pain.  Thus, 
an increased rating is not warranted.

The above determination is based upon consideration of 
applicable rating provisions. Additionally, there is no 
showing that the veteran's right hip disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, her disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to her claim for an increased rating for his 
service-connected right hip disability.  While the Board does 
not doubt the sincerity of the veteran's belief that her 
right hip disability is more severely disabling than it is 
currently rated, as a lay person without the appropriate 
medical training or expertise, she simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for right hip disability 
described as piriformis muscle syndrome and sartorious muscle 
tendon snapping syndrome must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  New and Material Evidence, Right Hand Pain

By an August 1999 decision, the RO denied service connection 
for right hand pain.  The veteran filed a notice of 
disagreement in November 1999, and the RO issued a statement 
of the case in April 2000, and a supplemental statement of 
the case in August 2000.  However, the veteran did not file a 
substantive appeal, and the decision became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
Therefore new and material evidence must be received in order 
to reopen the veteran's claim of service connection for right 
hand pain.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) 
(2007). "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  
The disability must be one for which compensation can be 
paid.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

The veteran's initial claim of service connection for right 
hand pain was initially denied in August 1999 because, 
although the evidence showed that she had been treated in 
service during September 1998 for a complaint of right hand 
pain, a December 1998 VA examination noted no anatomical or 
functional defects, and the diagnosis was peripheral 
mononeuropathy of unknown etiology.  In January 2000 the 
veteran's right hand was examined by a VA examiner who 
diagnosed continuous right hand ache; recurrence of severe 
right hand pain; and right carpal tunnel syndrome.  In 
February 2000 another VA examiner diagnosed likely right 
carpal tunnel syndrome and right ulnar neuropathy, adding 
that EMG and nerve conduction velocity tests would help to 
rule out the noted conditions.  Another VA examination by a 
neurologist during July 2000 resulted in his opinion ruling 
out the possibility of carpal tunnel syndrome or ulnar 
neuropathy.  The examiner noted that an EMG/nerve conduction 
velocity test conducted in June 2000 showed no evidence of 
entrapment neuropathy of the right upper extremity.  The 
examiner's diagnosis was right hand pain of unknown etiology.

In connection with her current claim to reopen, the veteran 
has presented evidence from her private physician, Dr. D.D., 
who, in a June 2004 treatment report nearly four years after 
the last examination of the veteran's right hand, noted that 
the veteran had right carpal tunnel syndrome, but still 
needed to follow-up with an EMG study.  

The Board finds that the evidence from Dr. D.D. is new.  
Although it conflicts with the findings in the July 2000 
examiner's report, Dr. D.D. does provide a definitive 
diagnosis of carpal tunnel syndrome for the veteran's right 
hand pain.  As such, considering that she was treated in 
service during September 1998 for a complaint of right hand 
pain, and her military occupational specialty was that of 
administrative specialist, it does raise a reasonable 
possibility of substantiating a claim of service connection 
for right hand pain.

Therefore, the Board finds that the veteran's claim to reopen 
her prior claim of service connection for right hand pain 
should be granted.  However, further consideration of the 
matter is deferred pending the further development requested 
by the Board in the remand that follows below.


ORDER

An increased rating for right hip piriformis muscle syndrome 
and sartorious muscle tendon snapping syndrome is denied

The application to reopen a claim of service connection for 
right hand pain is granted.


REMAND

Regarding the veteran's reopened claim of service connection 
for right hand pain, the Board notes that in service during 
September 1998, the veteran was treated for a complaint of 
right hand pain.  It is noted in her SMRs that she stated 
that she was dropping items from her right hand, and that she 
had decreased hand strength.  The examiner noted that she 
would be referred to neurology for further evaluation, but 
there is no record that such a referral occurred.  A VA 
examiner on December 8, 1998 (the veteran had only separated 
from active service as of October 29, 1998) diagnosed her 
with peripheral mononeuropathy of unknown etiology.  As 
discussed above, the veteran has conflicting diagnoses of 
carpal tunnel syndrome and ulnar neuropathy, the last in July 
2000 by a VA neurologist who ruled out right carpal tunnel 
syndrome or ulnar neuropathy, and the latest in June 2004 
from her private physician four years later showing a 
diagnosis of carpal tunnel syndrome.  Inasmuch as the 
veteran's military occupational specialty was that of 
administrative specialist who did complain of right hand pain 
in service, and in view of the latest June 2004 diagnosis of 
right carpal tunnel syndrome, a remand is needed in order to 
obtain another examination of the veteran's right hand with 
an opinion as to the likelihood that any diagnosed disability 
is related to her active service.

In connection with the veteran's claim of service connection 
for right shoulder pain, review of her SMRs shows that she 
was seen on April 11, 12, & 15, 1996, for complaints of right 
shoulder and right arm pain due to having been running with 
an M-60 machine gun on her shoulder.  There was a lump on her 
right shoulder, and muscle strain was diagnosed.  In June 
2003 a VA examiner observed that the veteran had basically 
normal range of motion of the right shoulder with some 
complaints of pain at the extremities of motion.  An x-ray 
report showed the right shoulder to be normal.  However, the 
examiner did not provided any diagnostic impression of the 
right shoulder.  A June 2004 treatment report from the 
veteran's private doctor showed a diagnosis of right shoulder 
bony impingement syndrome.  In a January 2006 VA consultation 
report, the veteran attributed her shoulder problem to 
running with an M-60 machine gun in service.  She complained 
of pain that was aggravated by overhead use, sleeping on the 
shoulder, and hooking up her seat belt.  The examiner 
observed crepitus and impingement in the right shoulder, but 
made no specific diagnosis.  Inasmuch as the veteran has not 
been afforded a C&P examination of her right shoulder since 
June 2003, and in view of evidence showing continuing 
complaints about right shoulder pain, another examination is 
needed in order to assess any disability of the right 
shoulder, and to obtain a nexus opinion as to the likelihood 
that any diagnosed disability is related to her active 
service.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination by a VA examiner for 
examination of her right hand and right 
shoulder to determine if a disability in 
any of these joints exists, and if so, 
its severity.  Forward the claims file to 
the examiner.  The examiner's report must 
specifically note that the claims file 
was reviewed.  All appropriate diagnostic 
tests should be conducted.  If there is a 
diagnosed disability of the right hand 
and/or right shoulder, the examiner 
should provide an opinion as to whether 
it is likely related to (i.e., a 50 
percent probability) the veteran's active 
military service.  The examiner should 
provide a detailed rationale for his/her 
opinions.  

2.  Thereafter, take adjudicatory action 
on the veteran's claims currently on 
appeal of service connection for right 
had pain and for right shoulder pain.  If 
any benefit sought remains denied, issue 
the veteran and her representative a 
SSOC.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of her claims.  Her 
cooperation in VA's efforts to develop her claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 


________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


